EXHIBIT 10.4

FIRST AMENDMENT

TO

EXCHANGE AGREEMENT

This FIRST AMENDMENT TO EXCHANGE AGREEMENT (the  “Amendment”), dated as of
November 16, 2017, is entered into by and among PennyMac Financial Services,
Inc. (the “Corporation”),  Private National Mortgage Acceptance Company, LLC
(the “Company”), BlackRock Mortgage Ventures, LLC (“BlackRock”), HC Partners LLC
(“HC Partners”), Kurland Family Investments, LLC (“KFI”) and Stanford L.
Kurland.

RECITALS

WHEREAS, the Corporation, the Company and the Company Unitholders are parties to
that certain Exchange Agreement, dated as of May 8, 2013 (the “Existing Exchange
Agreement” and, as amended by the Amendment, the “Exchange
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Exchange Agreement.

WHEREAS, the Corporation and the Company desire to amend the terms of Section
2.1 of the Existing Exchange Agreement.

WHEREAS, Section 4.13 of the Existing Exchange Agreement requires the written
consent of the Corporation, the Company and Company Unitholders holding at least
75% of the then outstanding Company Units (excluding Company Units held by the
Corporation) to amend the terms of Section 2.1 of the Existing Exchange
Agreement.

WHEREAS, BlackRock, HC Partners, KFI and Mr. Kurland currently hold in excess of
75% of the outstanding Company Units (excluding Company Units held by the
Corporation).

WHEREAS, the Corporation, the Company, BlackRock, HC Partners, KFI and Mr.
Kurland (collectively, the “Required Parties”) have agreed, subject to the terms
and conditions of this Amendment, that Section 2.1 of the Existing Exchange
Agreement be amended to reflect certain agreed upon revisions thereto.

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, the Required Parties hereby agree that the Existing Exchange
Agreement is amended as follows:

SECTION 1.     Amendment.  Section 2.1(b)(i)  is hereby amended by deleting it
in its entirety and replacing it with the following:

(i)     The Corporation shall have the right to require each Company Unitholder
to Exchange all of such Company Unitholder’s Company Units and shares of Class B
Common Stock in consideration for the issuance by the Corporation to such
Company Unitholder of a number of shares of Class A





-1-

--------------------------------------------------------------------------------

 



Common Stock that is equal to the product of the number of Company Units
surrendered multiplied by the Exchange Rate (or, at the election of the
Corporation pursuant to clause (II) of Section 2.1(b)(ii) below, a rate equal to
110% of the Exchange Rate) under any of the following circumstances: (A) in
connection with a Change of Control, and (B) from or after the time when no
Member (other than the Corporation) holds a number of outstanding Class A Units
greater than three percent (3%) of the number of Class A Units outstanding
immediately following the closing of the IPO (as defined in the LLC Agreement)
and related purchase of Class A Units by the Corporation with the proceeds
therefrom.

SECTION 2.     Conditions Precedent.  This Amendment shall become effective as
of the date first set forth above (the “Amendment Effective Date”) subject to
the satisfaction of the following conditions precedent:

2.1     Delivered Documents.  On the Amendment Effective Date, each party shall
have received the following documents, each of which shall be satisfactory to
such party in form and substance:

(a)     this Amendment, executed and delivered by duly authorized officers of
each of the Required Parties; and

(b)     such other documents as such party or counsel to such party may
reasonably request.

SECTION 3.     Representations and Warranties.  Each party represents that it is
in compliance in all material respects with all the terms and provisions set
forth in the Existing Exchange Agreement on its part to be observed or
performed.

SECTION 4.     Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Exchange Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5.     GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 6.     Counterparts.  This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

SECTION 7.     Conflicts.  The parties hereto agree that in the event there is
any conflict between the terms of this Amendment, and the terms of the Existing
Exchange Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGES FOLLOWS]

 

 



-2-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

 

 

PENNYMAC FINANCIAL SERVICES,
INC.

 

 

 

 

 

By:

/s/ David A. Spector

 

 

Name: David A. Spector

 

 

Title:   President and Chief Executive

 

 

Officer

 

 

 

PRIVATE NATIONAL MORTGAGE
ACCEPTANCE COMPANY, LLC

 

 

 

 

 

By:

/s/ Andrew S. Chang

 

 

Name: Andrew S. Chang

 

 

Title:   Senior Managing Director and

 

 

Chief Financial Officer

 

 

 

BLACKROCK MORTGAGE VENTURES,
LLC

 

 

 

 

 

By:

/s/ Daniel Waltcher

 

 

Name: Daniel Waltcher

 

 

Title:   Managing Director

 

 

 

HC PARTNERS LLC

 

 

 

 

 

By:

/s/ Jennifer Stier

 

 

Name: Jennifer Stier

 

 

Title:   Manager

 





Signature Page to First Amendment to

Exchange Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

KURLAND FAMILY INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Stanford L. Kurland

 

 

Name: Stanford L. Kurland

 

 

Title:   Manager

 

 

 

STANFORD L. KURLAND

 

 

 

 

 

By:

/s/ Stanford L. Kurland

 

 

Name: Stanford L. Kurland

 

Signature Page to First Amendment to

Exchange Agreement

--------------------------------------------------------------------------------